DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.


Withdrawn Rejections
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Lemonnier in view of Chanchani and Msika is withdrawn in view of Applicant’s amendments to independent claims 1 and 19.



Rejoinder
Claims 1-19 and 21 are allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05 June 2020, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Lebre-Lemonnier (“Lemonnier”, FR 2992198; machine translation included with Office action mailed 12 May 2021) in view of Chanchani (US Patent 6,503,944) and Msika et al. (“Msika”, US Patent 8,147,883).  The inventions of Lemonnier, Chanchani, and Msika are delineated in the previous Office action (see pages 4-7 of Office action mailed 07 February 2022) and incorporated herein by reference.  Applicant has amended independent claims 1 and 19 to include the limitations wherein the at least one first silicone is a dimethicone having a viscosity form about between 2 cst to about 70 cst; and wherein the anhydrous cosmetic composition is free of dyes, pigments, and colorants.  Lemonnier requires its compositions to contain at least 15% by weight pigments; therefore, the Lemonnier reference no longer reads on claims 1-20.  Regarding instant claim 21, it is noted that Applicant's specification demonstrates unexpectedly improved stability, reduced irritation, and significant blurring effect in inventive composition containing a blend of dimethicones which include a low viscosity dimethicone and a second dimethicone according to the limitations instantly claimed, compared to a composition containing dimethicone which does not contain the low viscosity dimethicone (e.g., see as-filed specification, pages 18-19, Example 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/Examiner, Art Unit 1611